

THIS WARRANT CERTIFICATE AND THE UNDERLYING SHARES OF COMMON STOCK REPRESENTED
BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER THE ACT.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (i) NOVEMBER 6, 2006, AND (ii) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY
 
Warrant No.           November 6, 2006
 
CALIBRE ENERGY, INC.
 
COMMON STOCK PURCHASE WARRANT
 
Void after November 5, 2008, and subject to earlier termination upon the terms
and conditions set forth herein
 
THIS WARRANT (the “Warrant”) entitles <HOLDER> (including any successors or
assigns, the “Holder”), for value received, to purchase from CALIBRE ENERGY,
INC., a Nevada corporation (the “Company”), at any time and from time to time,
subject to the terms and conditions set forth herein, during the period starting
from 5:00 a.m. on the Initial Exercise Date (as defined in Section 1 below) to
5:00 p.m., Eastern time, on the “Expiration Date” (as defined in Section 1
below), immediately following which time this Warrant shall expire and become
void, all or any portion of <NUMBER> shares of the Company’s common stock, par
value $0.001 per share (the “Warrant Shares”), at the “Exercise Price” (as
defined in Section 1 below). This Warrant has been issued to Holder pursuant to
the terms of a Subscription Agreement of even date herewith by and between the
Company and the Holder. This Warrant is issued subject to the following terms
and conditions:
 
1  Definitions
 
2  As used in this Warrant, the following terms shall have the respective
meanings set forth below or elsewhere in this Warrant as referred to below:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this Warrant, “control,”
when used with respect to any specified Person means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
 
“Business day” (whether such term is capitalized or not) means any day except
Saturday, Sunday and any day which shall be a federal legal holiday or a day on
which banking institutions in the State of New York or the State of Texas are
authorized or required by law or other governmental action to close.
 
“Common Stock” means the common stock, $0.001 par value per share, of the
Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event).
 
“Company” has the meaning set forth in the preamble hereof.
 
“Exercise Price” means initially the Initial Exercise Price, as such amount may
be adjusted from time to time pursuant to Section 4 hereof.
 
“Expiration Date” means November 5, 2008.
 
“Fair Market Value” shall mean on any date (i) if the Common Stock is quoted on
Nasdaq or listed on a national securities exchange, then the last reported sale
price per share of Common Stock on Nasdaq or any national securities exchange in
which such Common Stock is quoted or listed, as the case may be, on such date
or, if no such sale price is reported on such date, such price on the next
preceding business day in which such price was reported, (ii) if the Common
Stock is actively traded over-the-counter, then the last sales price quoted, if
determinable, or, if not determinable, the average of the closing bid and asked
prices quoted on the OTCBB (or similar system) on such date or (iii) if such
Common Stock is not traded, quoted or listed on Nasdaq or any national
securities exchange or the over-the-counter market, then the fair market value
of a share of Common Stock, as determined in good faith by the Board of
Directors of the Company.
 
“Holder” has the meaning set forth in the preamble of hereof.
 
“Initial Exercise Date” means the date hereof.
 
“Initial Exercise Price” means $1.50 per share of Common Stock.
 
“OTCBB” means the OTC Bulletin Board.
 
“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Warrants” means this Warrant and any other warrants, substantially identical
hereto, to purchase Common Stock issued by the Company contemporaneously
herewith to other Persons.
 
3  Exercise of Warrant
 
3.1  Method of Exercise; Payment
 
. Subject to all of the terms and conditions hereof, this Warrant may be
exercised, in whole or in part, with respect to any Warrant Shares, at any time
and from time to time during the period commencing on the Initial Exercise Date
and ending at 5:00 p.m., Eastern Time, on the Expiration Date, by surrender of
this Warrant to the Company at its principal office, accompanied by a
subscription substantially in the form attached hereto, executed by the Holder
and accompanied by (a) wire transfer of immediately available funds or (b)
certified or official bank check payable to the order of the Company, in each
case in the amount obtained by multiplying (i) the number of Warrant Shares for
which the Warrant is being exercised, as designated in such subscription, by
(ii) the Exercise Price. Thereupon, the Holder shall be entitled to receive the
number of duly authorized, validly issued, fully paid and nonassessable Warrant
Shares determined as provided for herein.
 
3.2  Delivery of Stock Certificates on Exercise
 
. As soon as practicable after the exercise of this Warrant, and in any event
within five (5) business days thereafter, the Company, at its expense, and in
accordance with applicable securities laws, will cause to be issued in the name
of and delivered to the Holder, or as the Holder may direct (subject in all
cases, to the provisions of Section 9 hereof), a certificate or certificates for
the number of Warrant Shares purchased by the Holder on such exercise, plus, in
lieu of any fractional share to which the Holder would otherwise be entitled,
cash equal to such fraction multiplied by the Fair Market Value.
 
3.3  Shares To Be Fully Paid and Nonassessable
 
. All Warrant Shares issued upon the exercise of this Warrant shall be duly
authorized, validly issued, fully paid and nonassessable, free of all liens,
taxes, charges and other encumbrances or restrictions on sale (other than those
set forth herein).
 
3.4  Issuance of New Warrants; Company Acknowledgment
 
. Upon any partial exercise of this Warrant, the Company, at its expense, will
forthwith and, in any event within three (3) business days, issue and deliver to
the Holder a new warrant or warrants of like tenor, registered in the name of
the Holder, exercisable, in the aggregate, for the balance of the Warrant
Shares. Moreover, the Company shall, at the time of any exercise of this
Warrant, upon the request of the Holder, acknowledge in writing its continuing
obligation to afford to the Holder any rights to which the Holder shall continue
to be entitled after such exercise in accordance with the provisions of this
Warrant; provided, however, that if the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to the Holder any such rights.
 
3.5  Payment of Taxes and Expenses
 
. The Company shall pay any recording, filing, stamp or similar tax which may be
payable in respect of any transfer involved in the issuance of, and the
preparation and delivery of certificates (if applicable) representing, (i) any
Warrant Shares purchased upon exercise of this Warrant and/or (ii) new or
replacement warrants in the Holder's name or the name of any transferee of all
or any portion of this Warrant.
 
3.6  Cooperation with Filings
 
. The Company shall assist and cooperate with any Holder required to make any
governmental or regulatory filings or obtain any governmental or regulatory
approvals prior to or in connection with any exercise of this Warrant
(including, without limitation, making any filings required to be made by the
Company).
 
3.7  Conditions
 
. Notwithstanding any other provision of this Warrant, if the exercise of all or
any portion of this Warrant is to be made in connection with a registered public
offering, a sale of the Company or any other transaction or event, such exercise
may, at the election of the Holder, be conditioned upon consummation of such
transaction or event in which case such exercise shall not be deemed effective
until the consummation of such transaction or event.
 
4  Adjustment of Exercise Price and Warrant Shares
 
. The Exercise Price and the number of Warrant Shares shall be subject to
adjustment from time to time upon the happening of certain events as described
in this Section 4.
 
4.1  Subdivision or Combination of Stock
 
If at any time or from time to time after the date hereof, the Company shall
subdivide (by way of stock dividend, stock split or otherwise) its outstanding
shares of Common Stock, the Exercise Price in effect immediately prior to such
subdivision shall be reduced proportionately and the number of Warrant Shares
(calculated to the nearest whole share) shall be increased proportionately, and
conversely, in the event the outstanding shares of Common Stock shall be
combined (whether by stock combination, reverse stock split or otherwise) into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be increased proportionately and the number of Warrant Shares
(calculated to the nearest whole share) shall be decreased proportionately. The
Exercise Price and the number of Warrant Shares, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 4.1.
 
4.2  Adjustments
 
4.2.1  Adjustment for Stock Dividends. If at any time after the date hereof, the
Company shall declare a dividend or make any other distribution upon any class
or series of stock of the Company payable in shares of Common Stock, the
Exercise Price in effect immediately prior to such declaration or distribution
shall be reduced proportionately and the number of Warrant Shares (calculated to
the nearest whole share) shall be increased proportionately, to reflect the
issuance of any shares of Common Stock, issuable in payment of such dividend or
distribution. The Exercise Price and the number of Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 4.2.
 
4.2.2  Adjustments for Other Dividends and Distributions. If the Company at any
time or from time to time after the date hereof shall make or issue, or fix a
record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
(other than shares of Common Stock) or in cash or other property, then and in
each such event provision shall be made so that the Holder shall receive upon
exercise hereof, in addition to the number of shares of Common Stock issuable
hereunder, the kind and amount of securities of the Company and/or cash and
other property which the Holder would have been entitled to receive had this
Warrant been exercised into Common Stock on the date of such event and had the
Holder thereafter, during the period from the date of such event to and
including the exercise date, retained any such securities receivable, giving
application to all adjustments called for during such period under this Section
4 with respect to the rights of the Holder.
 
4.2.3  Adjustments for Reclassifications. If the Common Stock issuable upon the
conversion of this Warrant shall be changed into the same or a different number
of shares of any class(es) or series of stock and/or the right to receive
property, whether by reclassification or otherwise (other than an adjustment
under Sections 4.1 and 4.2 or a merger, consolidation, or sale of assets
provided for under Section 4.4), then and in each such event, the Holder hereof
shall have the right thereafter to convert each Warrant Share into the kind and
amount of shares of stock and other securities and property receivable upon such
reclassification, or other change by holders of the number of shares of Common
Stock into which such Warrant Shares would have been convertible immediately
prior to such reclassification or change, all subject to successive adjustments
thereafter from time to time pursuant to and in accordance with, the provisions
of this Section 4.
 
4.3  Adjustments for Merger or Consolidation
 
. If, at any time or from time to time after the date hereof, the Company shall
(a) effect a reorganization, (b) consolidate with or merge into any other
Person, or (c) sell or transfer all or substantially all of its properties or
assets or more than 50% of the voting capital stock of the Company (whether
issued and outstanding, newly issued, from treasury, or any combination thereof)
to any other person under any plan or arrangement contemplating the
consolidation or merger, sale or transfer, or dissolution of the Company (each,
a “Merger Transaction”), then, in each such case, the Holder, upon the exercise
of this Warrant as provided in Section 3.1 or the conversion of this warrant as
provided in Section 3.1 hereof at any time or from time to time after the
consummation of such reorganization, consolidation, merger or sale or the
effective date of such dissolution, as the case may be, shall receive, in lieu
of the Warrant Shares issuable on such exercise immediately prior to such
consummation or such effective date, as the case may be, the stock and property
(including cash) to which the Holder would have been entitled upon the
consummation of such consolidation or merger, or sale or transfer, or in
connection with such dissolution, as the case may be, if the Holder had so
exercised this Warrant immediately prior thereto (assuming the payment by the
Holder of the Exercise Price therefor as required hereby in a form permitted
hereby, which payment shall be included in the assets of the Company for the
purposes of determining the amount available for distribution), all subject to
successive adjustments thereafter from time to time pursuant to, and in
accordance with, the provisions of this Section 4. The Company shall not effect
any such reorganization, consolidation, merger, sale or transfer unless, prior
to the consummation thereof, the successor entity (if other than the Company)
resulting from the consolidation or merger or the entity purchasing such assets
assumes by written instrument the obligation to deliver to each holder of
Warrants such shares of stock, securities or assets as, in accordance with the
foregoing provisions, such holder may be entitled to acquire; provided, that any
assumption shall not relieve the Company of its obligations hereunder.
 
4.4  Continuation of Terms
 
. Upon any reorganization, consolidation, merger or transfer (and any
dissolution following any such transfer) referred to in this Section 4, this
Warrant shall continue in full force and effect and the terms hereof shall be
applicable to the shares of Common Stock and other securities and property
receivable upon the exercise of this Warrant after the consummation of such
reorganization, consolidation or merger or the effective date of dissolution
following any such transfer, as the case may be, and shall be binding upon the
issuer of any such Common Stock or other securities, including, in the case of
any such transfer, the Person acquiring all or substantially all of the
properties or assets or more than 50% of the voting capital stock of the Company
(whether issued and outstanding, newly issued or from treasury or any
combination thereof), whether or not such Person shall have expressly assumed
the terms of this Warrant.
 
4.5  Minimum Adjustment of Exercise Price
 
. If the amount of any adjustment of the Exercise Price required pursuant to
this Section 4 would be less than one-tenth (1/10) of one percent (1%) of the
Exercise Price in effect at the time such adjustment is otherwise so required to
be made, such amount shall be carried forward and adjustment with respect
thereto made at the time of and together with any subsequent adjustment which,
together with such amount and any other amount or amounts so carried forward,
shall aggregate at least one tenth (1/10) of one percent (1%) of such Exercise
Price.
 
4.6  Certificate as to Adjustments
 
. Upon the occurrence of each adjustment or readjustment of the Exercise Price
and number of Warrant Shares pursuant to this Section 4, this Warrant shall,
without any action on the part of the Holder, be adjusted in accordance with
this Section 4, and the Company, at its expense, promptly shall compute such
adjustment or readjustment in accordance with the terms hereof and prepare and
furnish to the Holder a certificate setting forth such adjustment or
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based. The Company will forthwith send a copy of each such
certificate to the Holder in accordance with Section 10.4 below.
 
5  Early Termination. If the closing price of the common stock on any exchange
or quotation system on which our stock is quoted or traded equals or exceeds
U.S.$4.00 per share for 20 consecutive trading days and if the registration
statement provided for in Section 5 below is effective, the Company may declare
the “Termination Date” to be thirty days after the date it gives notice, as
provided herein, to the record Holder. Closing price shall mean the last
reported sale price; if the exchange or quotation system reports only bid and
ask price, “closing price” shall mean the average of the closing bid and ask
price. Notice shall mean the date of initial issuance of a news release by the
Company announcing the change.
 
6  Notices of Record Date
 
. Upon (a) any establishment by the Company of a record date of the holders of
any class of securities for the purpose of determining the holders thereof who
are entitled to receive any dividend or other distribution, or right or option
to acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other Person, any transfer of all or substantially
all the assets of the Company, or any voluntary or involuntary dissolution,
liquidation or winding up of the Company, or the sale, in a single transaction,
of a majority of the Company’s voting stock (whether newly issued, or from
treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) business days,
or such longer period as may be required by law, prior to the record date
specified therein and at least ten (10) business days prior to the date
specified in clause (ii) or (iii) hereof, a notice specifying (i) the date
established as the record date for the purpose of such dividend, distribution,
option or right and a description of such dividend, distribution, option or
right, (ii) the date on which any such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding up, or sale
is expected to become effective and (iii) the date, if any, fixed as to when the
holders of record of Common Stock shall be entitled to exchange their shares of
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up. Nothing herein shall prohibit the Holder from
exercising this Warrant during the ten (10) business day period commencing on
the date of such notice.
 
7  Exchange of Warrant
 
. Subject to the provisions of Section 8 hereof (if and to the extent
applicable), this Warrant shall be exchangeable, upon the surrender hereof by
the Holder at the principal office of the Company, for new warrants of like
tenor, each registered in the name of the Holder or, subject to compliance with
applicable federal and state securities laws, in the name of such other Persons
as the Holder may direct (upon payment by the Holder of any applicable transfer
taxes). Each of such new warrants shall be exercisable for such number of
Warrant Shares as the Holder shall direct, provided that all of such new
warrants shall represent, in the aggregate, the right to purchase the same
number of Warrant Shares and cash, securities or other property, if any, which
may be purchased by the Holder upon exercise of this Warrant at the time of its
surrender.
 
8  Transfer Provisions, etc.
 
8.1  Legends
 
. Each certificate representing any Warrant Shares issued upon exercise of this
Warrant, and of any shares of Common Stock into which such Warrant Shares may be
converted, shall bear the following legends or substantially similar language:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, A CANADIAN HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A
DAY AFTER THE LATER OF (i) THE DATE OF ISSUANCE, AND (ii) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY”
 
8.2  Mechanics of Transfer
 
.
 
8.2.1  Any transfer of all or any portion of this Warrant (and the Warrant
Shares), or of any interest herein or therein, that is otherwise in compliance
with applicable law shall be effected by surrendering this Warrant to the
Company at its principal office, together with a duly executed form of
assignment, in the form attached hereto. Upon any such transfer of this Warrant,
subject to compliance with applicable federal and state securities laws, the
Company shall issue a new warrant or warrants of like tenor to the
transferee(s), representing, in the aggregate, the right to purchase the same
number of Warrant Shares and cash, securities or other property, if any, which
may be purchased by the Holder upon exercise of this Warrant at the time of its
surrender, in accordance with Section 3 hereof. 
 
8.2.2  In the event of any transfer of all or any portion of this Warrant in
accordance with Section 8.2.1 above, the Company shall issue (i) a new warrant
of like tenor to the transferee, representing the right to purchase the number
of Warrant Shares, and cash, securities or other property, if any, which were
purchasable by the Holder of the transferred portion of this Warrant at the time
of said transfer, and (ii) a new warrant of like tenor to the Holder,
representing the right to purchase the number of Warrant Shares, if any, and
cash, securities or other property, if any, purchasable by the Holder of the
un-transferred portion of this Warrant. Until this Warrant or any portion
thereof is transferred on the books of the Company, the Company may treat the
Holder as the absolute holder of this Warrant and all right, title and interest
therein for all purposes, notwithstanding any notice to the contrary.
 
8.3  No Restrictions on Transfer
 
Subject to compliance with applicable federal and state securities laws, this
Warrant and any portion hereof, the Warrant Shares and the rights hereunder may
be transferred by the Holder in its sole discretion at any time and to any
Person or Persons, including without limitation Affiliates and affiliated groups
of such Holder, without the consent of the Company.
 
8.4  Warrant Register
 
.The Company shall keep at its principal office a register for the registration,
and registration of transfers, of the Warrants. The name and address of each
Holder of one or more of the Warrants, each transfer thereof and the name and
address of each transferee of one or more of the Warrants shall be registered in
such register. The Company shall give to any Holder of a Warrant promptly upon
request therefor, a complete and correct copy of the names and addresses of all
registered Holders of the Warrants.
 
9  Lost, Stolen or Destroyed Warrant
 
Upon receipt by the Company of evidence satisfactory to it of loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, on delivery of a customary affidavit of the Holder and customary
unsecured indemnity agreement, or, in the case of mutilation, upon surrender of
this Warrant, the Company at its expense will execute and deliver, or will
instruct its transfer agent to execute and deliver, a new Warrant of like tenor
and date and representing the same rights represented by such lost, stolen,
destroyed or mutilated warrant and any such lost, stolen, mutilated or destroyed
Warrant thereupon shall become void.
 
10  General
 
10.1  Authorized Shares, Reservation of Shares for Issuance
 
At all times while this Warrant is outstanding, the Company shall maintain its
corporate authority to issue, and shall have authorized and reserved for
issuance upon exercise of this Warrant, such number of shares of Common Stock,
and any other capital stock or other securities as shall be sufficient to
perform its obligations under this Warrant (after giving effect to any and all
adjustments to the number and kind of Warrant Shares purchasable upon exercise
of this Warrant).
 
10.2  No Impairment
 
The Company will not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities, sale or other transfer of any of
its assets or properties, or any other voluntary action, avoid or seek to avoid
the observance or performance of any of the terms of this Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder hereunder against impairment. Without limiting the
generality of the foregoing, the Company (a) will not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the amount payable therefor on such exercise, and (b) will take all action that
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.
 
10.3  No Rights as Stockholder
 
Except as provided herein (including Sections 4 and 6), the Holder shall not be
entitled to vote or to receive dividends or to be deemed the holder of Common
Stock that may at any time be issuable upon exercise of this Warrant for any
purpose whatsoever, nor shall anything contained herein be construed to confer
upon the Holder any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings (except to the extent otherwise provided in this Warrant), or to
receive dividends or subscription rights, until the Holder shall have exercised
this Warrant and been issued Warrant Shares in accordance with the provisions
hereof and continues to hold Warrant Shares.
 
10.4  Notices
 
Any notices, reports or other correspondence (hereinafter collectively referred
to as “correspondence”) required or permitted to be given hereunder shall be
sent by postage prepaid first class mail, overnight courier or facsimile
transmission, or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder. The date of giving any notice shall
be the date of its actual receipt.
 
10.4.1  All correspondence to the Company shall be addressed as follows:
 
Calibre Energy, Inc.
1667 K St., NW, Ste. 1230
Washington, DC 20006
Attn: Chief Financial Officer
Facsimile: (202) 223-4406


with a copy to:


Vinson & Elkins LLP
First City Tower
1001 Fannin Street, Suite 2300
Houston, Texas 77002-676
Attn: Michael C. Blaney
Facsimile: (713) 758-2222


10.4.2  All correspondence to the Holder shall be addressed to the Holder at its
address appearing in the books maintained by the Company.
 
11  Amendment and Waiver
 
. No failure or delay of the Holder in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Holder
are cumulative and not exclusive of any rights or remedies which it would
otherwise have. This Warrant is one of a series of warrants issued by the
Company, all dated the date hereof and of like tenor, except as to the number of
shares of Common Stock subject thereto (collectively, the “Company Warrants”).
Any term of this Warrant may be amended or waived upon the written consent of
the Company and the holders of Company Warrants representing at least a majority
of the number of shares of Common Stock then subject to outstanding Company
Warrants; provided that (i) any such amendment or waiver must apply to all
Company Warrants then outstanding; (ii) the number of Warrant Shares subject to
this Warrant, the Exercise Price or Expiration Date of this Warrant and the
number of shares or class of stock obtainable upon exercise of this Warrant may
not be amended, and (iii) any amendment that adversely affects any particular
Holder without a corresponding effect upon all Holders must be approved by the
particular Holder so affected; provided an amendment to or waiver under any of
the provisions of Section 4 of this Warrant shall not be considered an amendment
of the number of Warrant Shares or the Exercise Price. The Company shall
promptly give notice to all holders of the Company Warrants of any amendments
effected in accordance with this Section 11. No special consideration may be
given to any holder as inducement to waive or amend this Warrant unless such
consideration is given equally and ratably to all holders of Company Warrants.
 
12  Governing Law
 
. This Warrant shall be governed by and construed in accordance with the laws of
the State of Nevada, as such laws are applied to contracts entered into and
wholly to be performed within the State of Nevada and without giving effect to
any principles of conflicts or choice of law that would result in the
application of the laws of any other jurisdiction.
 
13  Covenants To Bind Successor and Assigns
 
. All covenants, stipulations, promises and agreements in this Warrant contained
by or on behalf of the Company shall bind its successors and assigns, whether so
expressed or not.
 
14  Severability
 
. In case any one or more of the provisions contained in this Warrant shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
15  Construction
 
. The definitions of this Warrant shall apply equally to both the singular and
the plural forms of the terms defined. Wherever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The section and paragraph headings used herein are for convenience of reference
only, are not part of this Warrant and are not to affect the construction of or
be taken into consideration in interpreting this Warrant.
 
16  Remedies
 
. The Holder, in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under this Warrant. The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Warrant and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate. In any
action or proceeding brought to enforce any provision of this Warrant or where
any provision hereof is validly asserted as a defense, the successful party to
such action or proceeding shall be entitled to recover reasonable attorneys'
fees in addition to any other available remedy.
 
[SIGNATURE PAGE TO FOLLOW]
 


 

 
Common Stock Purchase Warrant


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Common Stock Purchase Warrant
as of the date first written above.
 
COMPANY:


CALIBRE ENERGY, INC.






By: 
Prentis B. Tomlinson, Jr., President
 


 

NOTICE AND
 
SUBSCRIPTION
 
To: Calibre Energy, Inc.
___________________
___________________
 
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder, __________
shares of Common Stock, of CALIBRE ENERGY, INC., a Nevada corporation (the
“Company”), and tenders herewith payment of $__________, representing the
aggregate purchase price for such shares based on the price per share provided
for in such Warrant. Such payment is being made in accordance with Section 0 of
the attached Warrant.
 
The undersigned hereby represents and warrants as follows:
 
(a) the undersigned is acquiring such shares of Common Stock for its own account
for investment and not for resale or with a view to distribution thereof in
violation of the Securities Act of 1933, as amended, and the regulations
promulgated thereunder (the “Securities Act”); and
 
(b) the undersigned is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the Warrant or such shares of Common Stock. The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment. The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.
 
Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective address
set forth below:
 
 
 
 
 
 
If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the remaining balance of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash
pursuant to Section 3.1 of the attached warrant.
 
Dated: ___________, ____    _________________________________
Signature
 
The undersigned Calibre Energy, Inc. hereby acknowledges receipt of this Notice
and Subscription and authorizes issuance of the shares of Common Stock described
above.
 
Calibre Energy, Inc.






By: 
Title: 
Date: 
 
 


 

FORM OF ASSIGNMENT
 
(To be executed upon assignment of Warrant)
 
For value received, __________________________________ hereby sells, assigns and
transfers unto __________________ the attached Warrant [__% of the attached
Warrant], together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint ____________________ attorney to transfer
said Warrant [said percentage of said Warrant] on the books of CALIBRE ENERGY,
INC., a Nevada corporation, with full power of substitution in the premises.
 
If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.
 
The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.
 
Dated: _____________, ____         
Signature
 


 


 


 

